DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE FORMING APPARATUS CAPABLE OF DETERMINING DC AND AC DEVELOPING BIAS REFERENCE VOLTAGES

JUMBO CASE - The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a charging device, an exposure device, a development device, a transferring part, a development bias applying part, an electric current detection part in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 11,163,243 to Shimizu et al..
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Shimuza et al. teach:
(claim 1)	An image forming apparatus capable of performing an image forming operation in which an image is formed on a sheet, the image forming apparatus comprising: 
an image carrier (20) provided to be rotated and having a surface on which an electrostatic latent image can be formed and a toner image formed by developing the electrostatic latent image with a toner is carried; 
a charging device (21) which charges the image carrier at a predetermined charged potential; 
an exposure device (22) which is disposed on a downstream side of the charging device in a rotational direction of the image carrier and exposes the surface of the image carrier charged to the charged potential according to predetermined image information to form the electrostatic latent image; 
a development device (23) which is disposed so as to face the image carrier at a predetermined development nip area on a downstream side of the exposure device in the rotational direction and includes a rotatable development roller having a circumferential surface carrying a developer containing the toner and a carrier, the development roller supplying the toner to the image carrier to form the toner image; 
a transferring part (14) which transfers the toner image carried on the image carrier to the sheet; 
a development bias applying part (971) capable of applying a development bias containing a DC voltage on which an AC voltage is superposed; 
an electric current detection part (973) capable of detecting a DC component of a development current flowing between the development roller and the development bias applying part; 
a density detection part (100) capable of detecting a 7922-00068US density of the toner image; and 
a bias condition determination part (984) performing a bias condition determination mode in which, when the development bias is applied to the development roller corresponding to a predetermined measurement electrostatic latent image formed on the image carrier to develop the measurement electrostatic latent image into a measurement toner image, based on the DC component of the development current detected by the electric current detection part or the density of the measurement toner image detected by the density detection part, reference voltages serving as references of a peak-to- peak voltage of the AC voltage and the DC voltage of the development bias applied to the development roller in the image forming operation are determined (FIG.4), wherein 
the bias condition determination part can perform a DC voltage determination mode (DC calibration) and a peak-to-peak voltage determination mode (AC calibration) as the bias condition determination mode, wherein
the DC voltage determination mode determines the reference DC voltage serving as the reference of the DC voltage of the development bias applied to the development roller based on the density of the measurement toner image detected by the density detection part (col. 10 lines 47-49), and 
the peak-to-peak-voltage determination mode determines the reference peak-to-peak voltage serving as the reference of the peak-to-peak voltage of the AC voltage of the development bias applied to the development roller in the image forming operation, based on the DC component of the development current detected by the electric current detection part or the density of the measurement toner image detected by the density detection part when the development bias corresponding 8022-00068US to the reference DC voltage is applied to the development roller to develop the measurement electrostatic latent image with the toner into the measurement toner image (col. 10 lines 45-47) , and 
the peak-to-peak voltage determination mode is performed when an absolute value of a difference between a first reference DC voltage which is the reference DC voltage determined in the (n)th DC voltage determination mode (n is a natural number) and a second reference DC voltage which is the reference DC voltage determined in (n+1)th DC voltage determination mode is larger than a preset performing determination threshold value (FIG.14).  

(claim 2)	The image forming apparatus according to claim 1, wherein 
the bias condition determination part performs the (m)th peak-to-peak voltage determination mode (m is a natural number) by applying the development bias including the first reference DC voltage to the development roller after the (n)th DC voltage determination mode is performed and before the (n+1)th DC voltage determination mode is performed, 
performs the (n+1)th DC voltage determination mode by applying the development bias including the reference peak-to-peak voltage determined in the (m)th peak-to-peak voltage determination mode to the development roller, and 
performs the (m+1)th peak-to-peak voltage determination mode when an absolute value of a difference between the first reference DC voltage determined in the (n)th DC voltage determination mode and the second reference DC voltage determined in the (n+1)th DC voltage determination mode is larger than the preset performing determination threshold value (col.  lines 26-44, col. 10 lines 13-21).
(claim 3)	The image forming apparatus according to claim 1, wherein 
the bias condition determination part performs a first approximate expression determination processing, a second approximate expression determination processing and a reference voltage determination processing in the peak-to-peak voltage determination mode, wherein 
in the first approximate expression determination processing, the DC component of the development current is obtained under each of conditions where the peak-to-peak voltage of the AC component of the development bias is set to at least three first measurement peak-to-peak voltages contained in a predetermined first measurement range, and a first approximate expression which is a linear expression representing a relationship between the first measurement peak-to-peak voltage in the first measurement range and the obtained DC component of the development current is determined (FIG.7), 
in the second approximate expression determination processing, the DC component of the development current is obtained under each of conditions where the peak-to- peak voltage of the development bias is set to at least three second measurement peak-to-peak voltages contained in a second measurement range which is set to have a smallest value larger than a largest value of the first measurement range, and a second approximate expression which is a linear expression representing a relationship between the second measurement peak-to-peak voltage in the second measurement range and the obtained DC component of the development current is determined (FIG.8), and 
in the reference voltage determination processing, a peak-to-peak voltage at an intersection where the first approximate expression determined by the first approximate expression determination processing and the second approximate expression determined by the second approximate expression determination processing are crossed each other is determined as the reference peak- to-peak voltage (FIGs.9-11).
(claim 4)	The image forming apparatus according to claim 3, wherein the bias condition determination part determines the first approximate expression by the least squares method from the DC components of the development currents obtained in the at least three first measurement peak- to-peak voltages included in the first measurement range (col. 14 lines 10-16).
(claim 5)	The image forming apparatus according to claim 4, wherein 
when an inclination of a determination approximate expression, which is a linear approximate expression determined by the least squares method from the DC components of the development currents obtained in the at least three second measurement peak-to-peak voltages included in the second measurement range, is larger than a preset first threshold, the bias condition determination part sets, as the second approximation expression, a linear expression in which an average value of the DC components of the development currents obtained in the at least three second measurement peak-to-peak voltages is constant with respect to a change in the peak-to-peak voltage, and 
when the inclination of the determination approximate expression is smaller than the preset first threshold, the bias condition determination part sets the determination approximate expression as the second approximate expression (col. 15 lines 22-36).
(claim 6)	The image forming apparatus according to claim 3, wherein 
the bias condition determination part obtains a change point, at which a balance of three currents constituting the DC component of the development current is changed depending on a change in the peak-to-peak voltage, by the intersection of the first approximate expression and the second approximate expression, wherein 
the three currents include a toner moving current, an image formed area magnetic brush current and a non-image formed area magnetic brush current, wherein 
the toner moving current is a current generated by a movement of the toner from the development roller to the image carrier in an image formed area of the development nip area, the image formed area magnetic brush current is a current flowing in the same direction as the toner moving current along a magnetic brush formed by the toner and the carrier between the development roller and the image carrier in the image formed area, and the non-image formed area magnetic brush current is a current flowing in an opposite direction to the toner moving current along the magnetic brush formed by the toner and the carrier between the development roller and the image carrier in a non-image formed area of the development nip area, and 
determines the peak-to-peak voltage corresponding to the change point as the reference peak-to-peak voltage (col. 12 lines 21-56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arlene Heredia/Primary Examiner, Art Unit 2852